                                                                                                      Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.38 Page 1 of 39



                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                                          WESTERN DISTRICT OF MICHIGAN
                                                                                                                               SOUTHERN DIVISION

                                                                                              MICHIGAN REPUBLICAN PARTY,
                                                                                              LAURA COX, TERRI LYNN LAND,
                                                                                              SAVINA ALEXANDRA ZOE MUCCI,                  Case No.:
                                                                                              DORIAN THOMPSON, and HANK
                                                                                              VAUPEL,
                                                                                                                                           Hon.
                                                                                              Plaintiffs,

                                                                                              v.                                           BRIEF IN SUPPORT OF PLAINTIFFS’
                                                                                                                                           MOTION FOR PRELIMINARY
                                                                                              JOCELYN BENSON, in her official capacity     INJUNCTION
                                                                                              as Secretary of State,
                                                                                                                                           ORAL ARGUMENT REQUESTED
                                                                                              Defendant.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Gary P. Gordon (P26290)
                                                                                              Jason T. Hanselman (P61813)
                                                                                              Scott A. Hughes (P75486)
                                                                                              Dykema Gossett PLLC
                                                                                              Counsel for Plaintiffs
                                                                                              201 Townsend Street, Suite 900
                                                                                              Lansing, MI 48933
                                                                                              (517) 374-9133
                                                                                              ggordon@dykema.com
                                                                                              jhanselman@dykema.com
                                                                                              shughes@dykema.com

                                                                                              Charles R. Spies (P83260)
                                                                                              Brian D. Shekell (P75327)
                                                                                              Clark Hill PLC
                                                                                              Counsel for Plaintiffs
                                                                                              500 Woodward Avenue
                                                                                              Detroit, MI 48226
                                                                                              (313) 965-8803
                                                                                              cspies@clarkhill.com
                                                                                              bshekell@clarkhill.com
                                                                                                         Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.39 Page 2 of 39



                                                                                                                                                  TABLE OF CONTENTS
                                                                                              INDEX OF AUTHORITIES.......................................................................................................... iii
                                                                                              INTRODUCTION ...........................................................................................................................1
                                                                                              FACTUAL BACKGROUND ..........................................................................................................3
                                                                                              I.        The Parties ...........................................................................................................................3
                                                                                                        A.         Plaintiffs ...................................................................................................................3
                                                                                                        B.         Defendant Secretary of State Benson ......................................................................3
                                                                                              II.       VNP Proposes a Ballot Initiative to Amend the Michigan Constitution .............................3
                                                                                              III.      The VNP Proposal Significantly Revised the Michigan Constitution .................................5
                                                                                                        A.         Commissioner Selection Criteria .............................................................................6
                                                                                                        B.         Commissioner Selection Process .............................................................................7
                                                                                                        C.         Regulations Regarding Commissioner Conduct ......................................................8
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              IV.       Secretary Benson Has Begun Implementing the VNP Proposal .........................................9
                                                                                              V.        Other States Have Created Independent Redistricting Commissions Without the Same
                                                                                                        Constitutional Infirmities of the VNP Proposal .................................................................10
                                                                                              ARGUMENT .................................................................................................................................11
                                                                                              I.        Standard of Review ............................................................................................................11
                                                                                              II.       Plaintiffs Are Likely to Succeed on the Merits of Their First Amendment Claims ..........12
                                                                                                        A.         The VNP Proposal Violates Plaintiffs’ Freedom of Association ..........................13
                                                                                                                   1.         The VNP Proposal Violates Plaintiff MRP’s Freedom of Association .....14
                                                                                                                   2.         The VNP Proposal Violates Individual Plaintiffs’ Freedom of
                                                                                                                              Association ................................................................................................19
                                                                                                        B.         The VNP Proposal Violates Individual Plaintiffs’ Freedom of Speech ................21
                                                                                                                   1.         The VNP Proposal Unlawfully Discriminates Based on Viewpoint .........23
                                                                                                                   2.         The VNP Proposal Unlawfully Restricts Entire Topics of Speech............24
                                                                                              III.      Plaintiffs Are Likely to Succeed on the Merits of Their Equal Protection Claims............27
                                                                                              IV.       Plaintiffs Will Be Irreparably Harmed Without an Injunction ..........................................30
                                                                                              V.        The Injunction Will Not Harm Others and Furthers the Public Interest ............................31
                                                                                              VI.       A Preliminary Injunction Furthers the Public Interest .......................................................31
                                                                                              CONCLUSION ..............................................................................................................................32




                                                                                                                                                                     ii
                                                                                                         Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.40 Page 3 of 39



                                                                                                                                              INDEX OF AUTHORITIES

                                                                                              CASES
                                                                                              ACLU v. Ashcroft,
                                                                                                322 F.3d 240 (3d Cir. 2003)...................................................................................................... 31
                                                                                              Adkins v. Bd. of Educ.,
                                                                                                982 F.2d 952 (6th Cir. 1993) .................................................................................................... 20
                                                                                              Averett v. United States HHS,
                                                                                                306 F. Supp. 3d 1005 (M.D. Tenn. 2018) ................................................................................. 13
                                                                                              Bays v. City of Fairborn,
                                                                                                668 F.3d 814 (6th Cir. 2012) .................................................................................................... 11
                                                                                              Broadrick v. Oklahoma,
                                                                                                413 U.S. 601 (1973) .................................................................................................................. 20
                                                                                              Bryanton v. Johnson,
                                                                                                902 F. Supp. 2d 983 (E.D. Mich. 2012).................................................................................... 31
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Buckley v. Valeo,
                                                                                                424 U.S. 1 (1976) ...................................................................................................................... 23
                                                                                              Cal. Democratic Party v. Jones,
                                                                                                530 U.S. 567 (2000) ...................................................................................................... 14, 15, 18
                                                                                              Carey v. Brown,
                                                                                                447 U.S. 455 (1980) ...................................................................................................... 28, 29, 30
                                                                                              Cincinnati v. Discovery Network, Inc.,
                                                                                                507 U.S. 410 (1993) .................................................................................................................. 22
                                                                                              Clements v. Fashing,
                                                                                                457 U.S. 957 (1982) .................................................................................................................. 20
                                                                                              Cohen v. California,
                                                                                                403 U.S. 15 (1971) .................................................................................................................... 21
                                                                                              Connection Distrib. Co. v. Reno,
                                                                                                154 F.3d 281 (6th Cir. 1998) .............................................................................................. 11, 12
                                                                                              Consolidated Edison Co. v. Public Service Comm’n,
                                                                                                447 U.S. 530 (1980) .................................................................................................................. 25
                                                                                              Dayton Area Visually Impaired Persons, Inc. v. Fisher,
                                                                                                70 F.3d 1474 (6th Cir. 1995) .................................................................................................... 12
                                                                                              Déjà Vu of Nashville, Inc. v. Metro. Gov’t of Nashville,
                                                                                                274 F.3d 377 (6th Cir. 2001) .................................................................................................... 31
                                                                                              Democratic Party of U.S. v. Wisconsin ex rel. La Follette,
                                                                                                450 U.S. 107 (1981) .................................................................................................................. 14
                                                                                              Democratic Party of Washington v. Reed,
                                                                                                343 F.3d 1198 (9th Cir. 2003) ...................................................................................... 15, 16, 18


                                                                                                                                                                   iii
                                                                                                         Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.41 Page 4 of 39



                                                                                              Duke v. Cleland,
                                                                                                954 F.2d 1526 (11th Cir. 1992) ................................................................................................ 17
                                                                                              Duke v. Massey,
                                                                                                87 F.3d 1226 (11th Cir. 1996) ...................................................................................... 16, 17, 18
                                                                                              Elrod v. Burns,
                                                                                                427 U.S. 347 (1976) ............................................................................................................ 11, 30
                                                                                              Eu v. San Francisco Cty. Democratic Cent. Comm.,
                                                                                                489 U.S. 214 (1989) ........................................................................................................ 2, 14, 15
                                                                                              G & V Lounge, Inc. v. Mich. Liquor Control Comm’n,
                                                                                                23 F.3d 1071 (6th Cir. 1994) .................................................................................................... 12
                                                                                              Grizzle v. Kemp,
                                                                                                634 F.3d 1314 (11th Cir. 2011) ................................................................................................ 19
                                                                                              Hamilton’s Bogarts, Inc. v. Michigan,
                                                                                                501 F.3d 644 (6th Cir. 2007) .................................................................................................... 31
                                                                                              Hill v. Wallace,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                259 U.S. 44 (1922) .................................................................................................................... 12
                                                                                              King Enters. v. Thomas Twp.,
                                                                                                215 F. Supp. 2d 891 (E.D. Mich. 2002).................................................................................... 13
                                                                                              Kusper v. Pontikes,
                                                                                                414 U.S. 51 (1973) .............................................................................................................. 13, 14
                                                                                              Lane v. Franks,
                                                                                                573 U.S. 228 (2014) .................................................................................................................. 26
                                                                                              League of Women Voters v. Newby,
                                                                                                838 F.3d 1 (D.C. Cir. 2016) ...................................................................................................... 31
                                                                                              Libertarian Party of Ohio v. Husted,
                                                                                                751 F.3d 403 (6th Cir. 2014) .............................................................................................. 11, 12
                                                                                              McCabe v. Sharrett,
                                                                                               12 F.3d 1558 (11th Cir. 1994) ............................................................................................ 28, 29
                                                                                              McCutcheon v. FEC,
                                                                                               572 U.S. 185 (2014) .................................................................................................................. 23
                                                                                              McNeilly v. Land,
                                                                                               684 F.3d 611 (6th Cir. 2012) .................................................................................................... 30
                                                                                              Murphy v. Cockrell,
                                                                                               505 F.3d 446 (6th Cir. 2007) .................................................................................................... 26
                                                                                              NAACP v. Claiborne Hardware Co.,
                                                                                                458 U.S. 886 (1982) .................................................................................................................. 14
                                                                                              Newsom v. Norris,
                                                                                                888 F.2d 371 (6th Cir. 1989) .................................................................................................... 12



                                                                                                                                                                  iv
                                                                                                         Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.42 Page 5 of 39



                                                                                              O’Toole v. O’Connor,
                                                                                                802 F.3d 783 (6th Cir. 2015) .................................................................................................... 12
                                                                                              Overstreet v. Lexington–Fayette Urban County Gov’t,
                                                                                                305 F.3d 566 (6th Cir. 2002) .................................................................................................... 31
                                                                                              Pickering v. Bd. of Education,
                                                                                                391 U.S. 563 (1968) .................................................................................................................. 26
                                                                                              Police Dep’t of Chicago v. Mosley,
                                                                                                408 U.S. 92 (1972) .................................................................................................................... 21
                                                                                              R.A.V. v. St. Paul,
                                                                                                505 U.S. 377 (1992) .................................................................................................................. 22
                                                                                              Reed v. Town of Gilbert,
                                                                                                576 U.S. ___, 135 S. Ct. 2218 (2015) ................................................................................ passim
                                                                                              Roberts v. United States Jaycees,
                                                                                                468 U.S. 609 (1984) ............................................................................................................ 14, 19
                                                                                              Rosenberger v. Rector & Visitors of Univ. of Va.,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                515 U.S. 819 (1995) .................................................................................................................. 23
                                                                                              Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims Bd.,
                                                                                                502 U.S. 105 (1991) .................................................................................................................. 22
                                                                                              Speet v. Schuette,
                                                                                                726 F.3d 867 (6th Cir. 2013) .................................................................................................... 12
                                                                                              Tashjian v. Republican Party of Connecticut,
                                                                                                479 U.S. 208 (1986) .................................................................................................................. 14
                                                                                              Timmons v. Twin Cities Area New Party,
                                                                                                520 U.S. 351 (1997) .................................................................................................................. 13
                                                                                              U.S. Civil Service Comm’n v. Nat’l Ass’n of Letter Carriers,
                                                                                                413 U.S. 548 (1973) .................................................................................................................. 20
                                                                                              United States v. Playboy Entertainment Group, Inc.,
                                                                                                529 U.S. 803 (2000) ............................................................................................................ 22, 24
                                                                                              Williams v. Rhodes,
                                                                                                393 U.S. 23 (1968) ........................................................................................................ 13, 27, 29

                                                                                              STATUTES
                                                                                              Mich. Comp. Laws § 168.31 ........................................................................................................... 3
                                                                                              Mich. Comp. Laws § 168.16 ........................................................................................................... 3
                                                                                              Mich. Comp. Laws §§ 15.261-15.275 .................................................................................... 26, 27
                                                                                              Public Acts 128 and 129 of 2011 .................................................................................................... 4




                                                                                                                                                                   v
                                                                                                         Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.43 Page 6 of 39



                                                                                              CONSTITUTIONAL PROVISIONS
                                                                                              Ariz. Const., art 4, pt. 2, § 1 .......................................................................................................... 11
                                                                                              Cal. Const., art 21, § 2 .................................................................................................................. 11
                                                                                              Idaho Const., art. 3, § 2 ........................................................................................................... 10, 24
                                                                                              Mich. Const. 1963, art. 4, § 6................................................................................................. passim
                                                                                              U.S. Const. amend. I ................................................................................................................. 2, 21
                                                                                              U.S. Const. amend. XIV ........................................................................................................... 2, 27
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                                                   vi
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.44 Page 7 of 39



                                                                                                                                        INTRODUCTION

                                                                                                     This action involves challenges arising from the implementation of the 2018 amendment

                                                                                              to the Michigan Constitution that created a new redistricting commission. Although Plaintiffs are

                                                                                              not necessarily opposed to the adoption of a redistricting commission, they vehemently oppose

                                                                                              the newly adopted system because it discriminates against political parties and violates basic

                                                                                              freedoms under the First and Fourteenth Amendments to the United States Constitution as

                                                                                              follows:

                                                                                                            Burdening the right of a political party to associate, and its related right not to

                                                                                                             associate, with individuals;
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                            Disqualifying individuals from serving on the commission due to their political

                                                                                                             activity and expression;

                                                                                                            Disqualifying individuals from serving on the commission because of another

                                                                                                             person’s political activity and expression;

                                                                                                            Discriminating against individuals based on their political affiliation;

                                                                                                            Restricting speech of individuals related to matters of public concern; and

                                                                                                            Drawing arbitrary distinctions between individuals that burden fundamental rights

                                                                                                             of political expression and speech.

                                                                                                     In 2017, ballot question committee Voters Not Politicians (“VNP”) launched a marketing

                                                                                              campaign proposing a new redistricting commission purportedly to redress alleged partisan

                                                                                              gerrymandering (the “VNP Proposal”). The VNP Proposal instead created a primarily partisan

                                                                                              public body with commissioner eligibility and selection specifically tied to political affiliation,

                                                                                              while also disqualifying countless individuals and their relatives for current and past political

                                                                                              activity and expression. The commission is not “independent” in the political sense because



                                                                                                                                               1
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.45 Page 8 of 39



                                                                                              partisan activity and expression is the primary determinant of eligibility for the commission, with

                                                                                              the highly partisan Secretary of State acting as the ultimate arbiter of applicants’ partisan

                                                                                              credentials. The redistricting commission not only discriminates against individuals who have

                                                                                              engaged in political activity and expression, but also bars participation of individuals who

                                                                                              happen to be related to a disqualified person. In other words, even if an individual has never

                                                                                              engaged in any political activity or expression, the VNP Proposals bars that individual from

                                                                                              serving on the commission merely because of another person’s prior activities. As a result, the

                                                                                              VNP Proposal violates the constitutional rights of association, speech, and equal protection, and

                                                                                              further implementation of the proposal must be stopped.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     Under the VNP Proposal, applicants to the independent redistricting commission may

                                                                                              self-designate their party affiliation without any involvement or consent of the political party

                                                                                              purportedly represented and without any specific consideration of the applicants’ past or current

                                                                                              political activity, expression, or involvement. Such a system usurps the role of political parties in

                                                                                              selecting their nominees for partisan public office, and in the case of the Michigan Republican

                                                                                              Party, places that responsibility instead in the hands of a highly partisan elected official of the

                                                                                              opposite political party. Yet “[f]reedom of association also encompasses a political party’s

                                                                                              decisions about the identity of, and the process for electing, its leaders.” Eu v. San Francisco

                                                                                              Cty. Democratic Cent. Comm., 489 U.S. 214, 229 (1989). The VNP Proposal divests the

                                                                                              Michigan Republican Party of its right to select its standard bearers to the commission and

                                                                                              unlawfully burdens the speech and associational freedoms of applicants and their relatives and

                                                                                              associates, commissioners, and others. Such a system is nonsensical as well as unconstitutional

                                                                                              under the First and Fourteenth Amendments to the United States Constitution.




                                                                                                                                               2
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.46 Page 9 of 39



                                                                                                                                FACTUAL BACKGROUND

                                                                                              I.     The Parties

                                                                                                     A.      Plaintiffs

                                                                                                     Plaintiff Michigan Republican Party (“MRP”) is a “major political party” as that term is

                                                                                              defined in Section 16 of the Michigan Election Law. Mich. Comp. Laws § 168.16. MRP

                                                                                              maintains its headquarters at 520 Seymour Street, Lansing, Michigan 48912. MRP is formed for

                                                                                              the general purpose of promoting Republican values and assisting candidates who share those

                                                                                              values with election or appointment to partisan federal, state, and local office. MRP brings this

                                                                                              action on behalf of itself and its members.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     Individual Plaintiffs Laura Cox, Terri Lynn Land, Savina Alexandra Zoe Mucci, Dorian

                                                                                              Thompson, and Hank Vaupel are residents of the State of Michigan who are registered and

                                                                                              eligible to vote in the State. Each individual Plaintiff wishes to serve as a redistricting

                                                                                              commissioner, but is disqualified from service pursuant to the VNP Proposal because of their

                                                                                              current and past political expression and association or that of a family member. See generally

                                                                                              Exhibits A to E, Declarations of Individual Plaintiffs.

                                                                                                     B.      Defendant Secretary of State Benson

                                                                                                     Defendant Jocelyn Benson (“Secretary Benson”) is the Secretary of State of Michigan.

                                                                                              Secretary Benson, a partisan Democrat, is the public official primarily responsible for

                                                                                              implementing and administering the state constitutional law that is the subject of this action. See

                                                                                              Mich. Const. 1963, art. 4, § 6; see also MCL 168.31.

                                                                                              II.    VNP Proposes a Ballot Initiative to Amend the Michigan Constitution

                                                                                                     Prior to approval of the VNP Proposal, every 10 years after the federal decennial census,

                                                                                              the Michigan Legislature was tasked with drawing new state legislative and congressional

                                                                                              districts. Like any other legislation, members of the State Legislature would introduce, debate,


                                                                                                                                               3
                                                                                                       Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.47 Page 10 of 39



                                                                                              and ultimately pass bills, in this case to establish the boundaries of Michigan’s congressional,

                                                                                              state senate, and state house districts. Once passed by the Legislature, the bills would be

                                                                                              presented to the Governor of the State of Michigan for approval or veto. If signed by the

                                                                                              Governor, the bills would become law and establish the boundaries of the respective legislative

                                                                                              seats for that decade. The most recent redistricting legislation was enacted in 2011. See Public

                                                                                              Acts 128 and 129 of 2011.

                                                                                                       Beginning in 2017, VNP launched a petition drive to propose election-related

                                                                                              amendments to the Michigan Constitution. These proposed amendments sought to remove the

                                                                                              redistricting process from the Legislature and instead establish an independent citizens
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              redistricting commission to oversee redistricting of state legislative and congressional districts

                                                                                              (the “VNP Proposal”).1

                                                                                                       On December 18, 2017, VNP submitted a sufficient number of signatures to place the

                                                                                              proposal on the November 2018 general election ballot. Following a legal challenge in State

                                                                                              court, the VNP Proposal was placed on the November 2018 general election ballot as Proposal

                                                                                              18-2, as follows:

                                                                                                               A proposed constitutional amendment to establish a commission of
                                                                                                               citizens with exclusive authority to adopt district boundaries for
                                                                                                               the Michigan Senate, Michigan House of Representatives and U.S.
                                                                                                               Congress, every 10 years.

                                                                                                               This proposed constitutional amendment would:

                                                                                                                         Create a commission of 13 registered voters randomly
                                                                                                                          selected by the Secretary of State:

                                                                                                                              o 4 each who self-identify as affiliated with the 2
                                                                                                                                major political parties; and



                                                                                              1
                                                                                                  A copy of the full VNP Proposal is attached as Exhibit F.


                                                                                                                                                4
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.48 Page 11 of 39



                                                                                                                             o 5 who self-identify as unaffiliated with major
                                                                                                                               political parties.

                                                                                                                        Prohibit partisan officeholders and candidates, their
                                                                                                                         employees, certain relatives, and lobbyists from serving
                                                                                                                         as commissioners.

                                                                                                                        Establish new redistricting criteria including
                                                                                                                         geographically compact and contiguous districts of
                                                                                                                         equal population, reflecting Michigan’s diverse
                                                                                                                         population and communities of interest. Districts shall
                                                                                                                         not provide disproportionate advantage to political
                                                                                                                         parties or candidates.

                                                                                                                        Require an appropriation of funds for commission
                                                                                                                         operations and commissioner compensation.

                                                                                                     On November 6, 2018, Michigan voters approved the VNP Proposal as part of the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              general election. This approval resulted in various amendments to the Michigan Constitution to

                                                                                              establish an independent citizens redistricting commission to oversee redistricting of state

                                                                                              legislative and congressional districts.

                                                                                              III.   The VNP Proposal Significantly Revised the Michigan Constitution

                                                                                                     Passage of the VNP Proposal resulted in amendments to 11 different sections of the

                                                                                              Michigan Constitution, including changes to constitutional sections regarding the respective

                                                                                              powers of all three branches of state government. In addition, the VNP Proposal provides that it

                                                                                              is self-executing and expressly limits the ability of the Michigan legislature to enact state laws to

                                                                                              implement its provisions and address ambiguity and uncertainty in the language of the proposal,

                                                                                              eliminating an opportunity for the Legislature to address constitutional issues with the proposal.

                                                                                                     Most significantly, the proposal amended Mich. Const. 1963, art. 4, § 6 to establish a new

                                                                                              13-member independent citizens redistricting commission to oversee redistricting of state

                                                                                              legislative and congressional districts.




                                                                                                                                               5
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.49 Page 12 of 39



                                                                                                     A.       Commissioner Selection Criteria

                                                                                                     In general, amended article 4, section 6 of the Michigan Constitution establishes the

                                                                                              eligibility criteria and the manner of selection for commissioners, provides for the operation and

                                                                                              funding of the commission, and outlines the process for the commission’s redistricting process.

                                                                                                     Mich. Const. 1963, art. 4, § 6, subsection (1) establishes the eligibility criteria for

                                                                                              commissioners. While registered and eligible voters in the State of Michigan are generally

                                                                                              permitted to participate, the VNP Proposal includes certain criteria that disqualify otherwise

                                                                                              eligible voters from serving on the commission. These disqualifying criteria largely focus on the

                                                                                              political association and expression of the individual and operate as a complete bar to service on
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              the commission. The specific disqualifying criteria include any individual who is, or in the past

                                                                                              six years has been, any of the following:

                                                                                                             a declared candidate for partisan federal, state, or local office;

                                                                                                             an elected official to partisan federal, state, or local office;

                                                                                                             an officer or member of the governing body of a national, state, or local
                                                                                                              political party;

                                                                                                             a paid consultant or employee of a federal, state, or local elected official or
                                                                                                              political candidate, of a federal, state, or local political candidate’s
                                                                                                              campaign, or of a political action committee;

                                                                                                             an employee of the legislature;

                                                                                                             a registered lobbyist agent or employee of such person; or

                                                                                                             an unclassified state employee who is exempt from classification in state
                                                                                                              civil service.

                                                                                                     Remarkably, Mich. Const. 1963, art. 4, § 6, part (1)(c) imputes those same disqualifying

                                                                                              criteria to family members of an individual disqualified under part (1)(b), including any parent,

                                                                                              stepparent, child, stepchild, and spouse of the disqualified individual—regardless whether those



                                                                                                                                                  6
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.50 Page 13 of 39



                                                                                              individuals have the same political associations, different associations, or none whatsoever, and

                                                                                              regardless whether those individuals have engaged in any of the same expressive activities

                                                                                              described in part (1)(b). For instance, a current spouse would be disqualified from serving on the

                                                                                              commission even if that spouse were not yet married to the political candidate, officeholder,

                                                                                              consultant, or legislative employee at the time of the subject political activity. Indeed, the spouse

                                                                                              may not have even known the individual at the time he or she was a political candidate,

                                                                                              officeholder, consultant, or legislative employee—but marrying a disqualified person causes a

                                                                                              springing disqualification of a new spouse or stepchild.

                                                                                                     B.      Commissioner Selection Process
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     Mich. Const. 1963, art. 4, § 6, subsection (2) establishes the process for selecting

                                                                                              commissioners, including a requirement that applicants attest under oath whether they affiliate

                                                                                              with one of the two major political parties. If the applicant claims that he or she affiliates with

                                                                                              one of the two major political parties, the applicant must identify the party with which he or she

                                                                                              affiliates. If the applicant does not affiliate with either of the major parties, the applicant must

                                                                                              attest as such. Mich. Const. 1963, art. 4, § 6, part (2)(a). Significantly, the VNP Proposal does

                                                                                              not define “affiliation” for purposes of the oath requirement, and the self-designated party

                                                                                              affiliation is made without any involvement whatsoever of either of the major political parties

                                                                                              and without any specific consideration of the applicants’ past or current political activity,

                                                                                              expression, or involvement.

                                                                                                     Mich. Const. 1963, art. 4, § 6, part (2)(e) allows each of the four state legislative leaders2

                                                                                              to strike up to five applicants from any pool or pools of applicants, regardless of the political




                                                                                              2
                                                                                                The four legislative leaders include the Senate Majority Leader, the Senate Minority Leader,
                                                                                              the Speaker of the House of Representatives, and the Minority Leader of the House of


                                                                                                                                               7
                                                                                                       Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.51 Page 14 of 39



                                                                                              affiliation of the legislative leader or that of the applicants. In other words, it is very possible—

                                                                                              even likely—that a Democratic legislative leader could strike from consideration a commissioner

                                                                                              applicant who affiliates with the Republican party, or vice-versa.

                                                                                                       Mich. Const. 1963, art. 4, § 6, part (2)(f) reserves four commissioner positions to each of

                                                                                              the pools of candidates who affiliate with one of the two major political parties, while reserving

                                                                                              five commissioner positions to the pool of candidates who do not affiliate with either major

                                                                                              party.

                                                                                                       C.     Regulations Regarding Commissioner Conduct

                                                                                                       Mich. Const. 1963, art. 4, § 6, subsection (11) governs the conduct of the commission
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              and its members, staff, attorneys, and consultants by restricting their speech. It provides as

                                                                                              follows:

                                                                                                              The commission, its members, staff, attorneys, and consultants
                                                                                                              shall not discuss redistricting matters with members of the public
                                                                                                              outside of an open meeting of the commission, except that a
                                                                                                              commissioner may communicate about redistricting matters with
                                                                                                              members of the public to gain information relevant to the
                                                                                                              performance of his or her duties if such communication occurs (a)
                                                                                                              in writing or (b) at a previously publicly noticed forum or town
                                                                                                              hall open to the general public.

                                                                                                       The VNP Proposal therefore bars commissioners, staff, and others from discussion of all

                                                                                              redistricting matters, whether or not related to the activities of the commission, except under the

                                                                                              extremely limited circumstances of a public meeting or town hall or written communication.




                                                                                              Representatives. See generally https://senate.michigan.gov/leadership.html (last accessed Aug.
                                                                                              19, 2019); http://house.michigan.gov/leadership.asp (last accessed Aug. 19, 2019).


                                                                                                                                                8
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.52 Page 15 of 39



                                                                                              IV.     Secretary Benson Has Begun Implementing the VNP Proposal

                                                                                                      Under the VNP Proposal, the Secretary of State is primarily responsible for the

                                                                                              administration and implementation of the new constitutional provisions concerning the selection

                                                                                              of commissioners and creation of a commission. This process is already underway.

                                                                                                      Secretary Benson has posted informational materials and resources regarding the

                                                                                              independent citizens redistricting commission on the official Department of State website and on

                                                                                              RedistrictingMichigan.org, including a “citizen’s guide” and “timeline,” as well as a form for

                                                                                              interested individuals to complete in order to receive a commissioner application when it

                                                                                              becomes available. See generally https://www.michigan.gov/sos/0,4670,7-127-1633_91141---
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              ,00.html (last accessed Aug. 14, 2019).

                                                                                                      The citizen’s guide on the Department of State website states that the following

                                                                                              individuals cannot serve on the commission: partisan elected officials, candidates, registered

                                                                                              lobbyists and their employees and close relatives. The citizens guide also provides, “The

                                                                                              commission must include four people who self-identify with the Democratic Party, four people

                                                                                              who self-identify with the Republican Party and five people who self-identify as unaffiliated

                                                                                              with either of those political parties.”

                                                                                                      Secretary Benson has also posted for public comment a draft application and eligibility

                                                                                              guidelines. See generally https://www.michigan.gov/sos/0,4670,7-127-1633_91141---,00.html

                                                                                              (last accessed Aug. 14, 2019). The draft eligibility guidelines restate the disqualifying criteria

                                                                                              and interpret those criteria to extend, for example, to individuals who have declared candidacy

                                                                                              for or been elected to the position of precinct delegate.

                                                                                                      The draft application asks individuals to “describe why—or how—[they] affiliate with

                                                                                              either the Democratic Party, Republican Party, or neither.” This information is purportedly




                                                                                                                                                9
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.53 Page 16 of 39



                                                                                              required to assist the four state legislative leaders in striking applicants from further

                                                                                              consideration.

                                                                                                     As part of the Governor’s budget proposal, Secretary Benson requested that the Michigan

                                                                                              Legislature appropriate approximately $4.6 million in the next budget to implement the VNP

                                                                                              Proposal. On information and belief, a portion of that amount was later requested as a

                                                                                              supplemental appropriation in the current budget cycle.

                                                                                                     According to various reports, beginning this year Secretary Benson will begin taking

                                                                                              additional formal steps to establish the first independent citizens redistricting commission,

                                                                                              including the establishment of a project team and making available commissioner applications to
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              the general public and to randomly selected Michigan voters.

                                                                                              V.     Other States Have Created Independent Redistricting Commissions Without the
                                                                                                     Same Constitutional Infirmities of the VNP Proposal

                                                                                                     Although other states have created redistricting commissions, no other state with an

                                                                                              “independent” redistricting commission adopts a system like Michigan, where members to

                                                                                              partisan public office are selected without any official party registration or the involvement of

                                                                                              state political parties or their elected standard bearers and where applicants who affiliate with a

                                                                                              major political party are intentionally disfavored.

                                                                                                     For example, in Idaho, members of the redistricting commission are appointed by the

                                                                                              four state legislative leaders and by the state chairmen of the two largest political parties in the

                                                                                              state. See Idaho Const., art. 3, § 2. In Arizona, state legislative leaders appoint four

                                                                                              commissioners to an independent redistricting commission, and those four commissioners then

                                                                                              select a fifth member of the commission. Furthermore, each member must be a registered

                                                                                              Arizona voter “who has been continuously registered with the same political party or registered

                                                                                              as unaffiliated with a political party for three or more years immediately preceding



                                                                                                                                               10
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.54 Page 17 of 39



                                                                                              appointment.” Ariz. Const., art 4, pt. 2, § 1. And in California, which utilizes a random draw

                                                                                              process to select some of the redistricting commission members (like in Michigan), the state

                                                                                              constitution provides that “[e]ach commissioner shall be a voter who has been continuously

                                                                                              registered in California with the same political party or unaffiliated with a political party and

                                                                                              who has not changed political party affiliation for five or more years immediately preceding the

                                                                                              date of his or her appointment. Each commission members shall have voted in two of the last

                                                                                              three statewide general elections immediately preceding his or her application.” Cal. Const., art

                                                                                              21, § 2. Several other states with independent redistricting commissions have adopted similar

                                                                                              systems to those in the above states, but none has a system like in Michigan.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                        ARGUMENT

                                                                                              I.     Standard of Review

                                                                                                     In a conventional case involving a motion for preliminary injunction, a court must

                                                                                              balance four factors: (1) whether the movant demonstrates a likelihood of success on the merits;

                                                                                              (2) whether the movant would suffer irreparable injury absent the injunction; (3) whether the

                                                                                              injunction would cause substantial harm to others; and (4) whether the public interest would be

                                                                                              served by the issuance of an injunction. Bays v. City of Fairborn, 668 F.3d 814, 818-19 (6th Cir.

                                                                                              2012). When a party seeks a preliminary injunction on the basis of an alleged violation of the

                                                                                              First Amendment, the determinative factor often is the likelihood of success on the merits

                                                                                              because the other factors depend in large part on the constitutionality of the state action.

                                                                                              Libertarian Party of Ohio v. Husted, 751 F.3d 403, 412 (6th Cir. 2014).

                                                                                                     “With regard to the factor of irreparable injury, . . . it is well-settled that ‘loss of First

                                                                                              Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

                                                                                              injury.’” Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998) (quoting Elrod v.

                                                                                              Burns, 427 U.S. 347, 373 (1976) (plurality)); see also Newsom v. Norris, 888 F.2d 371, 378 (6th


                                                                                                                                              11
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.55 Page 18 of 39



                                                                                              Cir. 1989) (“The Supreme Court has unequivocally admonished that even minimal infringement

                                                                                              upon First Amendment values constitutes irreparable injury sufficient to justify injunctive

                                                                                              relief.”). Therefore, to the extent the movant establishes a likelihood of success on the merits of

                                                                                              its First Amendment claims, it also has established irreparable injury. Husted, 751 F.3d 403.

                                                                                                     Consideration of the public interest is also dependent on the determination of the

                                                                                              likelihood of success on the merits because “‘it is always in the public interest to prevent the

                                                                                              violation of a party’s constitutional rights.’” Reno, 154 F.3d at 288 (quoting G & V Lounge, Inc.

                                                                                              v. Mich. Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994)); see also Dayton Area

                                                                                              Visually Impaired Persons, Inc. v. Fisher, 70 F.3d 1474, 1490 (6th Cir. 1995) (“[T]he public as a
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              whole has a significant interest in . . . protection of First Amendment liberties.”). Because the

                                                                                              factors of irreparable harm and consideration of the public interest largely depend on whether a

                                                                                              constitutional violation exists, the likelihood of success is the crucial inquiry.

                                                                                              II.    Plaintiffs Are Likely to Succeed on the Merits of Their First Amendment Claims

                                                                                                     Where a plaintiff makes a facial challenge to the constitutionality of a law under the First

                                                                                              Amendment, the facial challenge is an overbreadth challenge.” O’Toole v. O’Connor, 802 F.3d

                                                                                              783, 789 (6th Cir. 2015) (citing Speet v. Schuette, 726 F.3d 867, 872 (6th Cir. 2013)). “To

                                                                                              prevail, a plaintiff must show substantial overbreadth: that the statute prohibits a substantial

                                                                                              amount of protected speech both in an absolute sense and relative to [the statute’s] plainly

                                                                                              legitimate sweep[.]” Id. (citing Speet, 726 F.3d at 872) (internal quotation marks omitted).

                                                                                                     The VNP Proposal here unquestionably prohibits a substantial amount of protected

                                                                                              expression and speech, both in an absolute sense and due to the sweeping overbreadth of the

                                                                                              proposal relative to any legitimate regulatory need. Moreover, the challenged provisions are

                                                                                              inextricably intertwined with the entire VNP Proposal and cannot be severed. See, e.g., Hill v.

                                                                                              Wallace, 259 U.S. 44, 70 (1922) (“[The severability clause] did not intend the court to dissect an


                                                                                                                                                12
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.56 Page 19 of 39



                                                                                              unconstitutional measure and reframe a valid one out of it by inserting limitations it does not

                                                                                              contain. This is legislative work beyond the power and function of the court.”); Averett v. United

                                                                                              States HHS, 306 F. Supp. 3d 1005, 1022 (M.D. Tenn. 2018) (holding an invalid provision of a

                                                                                              rule not severable because its provisions were intertwined); King Enters. v. Thomas Twp., 215 F.

                                                                                              Supp. 2d 891, 918 (E.D. Mich. 2002) (holding invalid under the First Amendment provisions of

                                                                                              an ordinance because its provisions were “inextricabl[y] intertwined”). Accordingly, Plaintiffs

                                                                                              are likely to succeed on the merits of their First Amendment claims, and this Court should enjoin

                                                                                              implementation of the entire VNP Proposal.

                                                                                                      A.     The VNP Proposal Violates Plaintiffs’ Freedom of Association
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                      In Kusper v. Pontikes, 414 U.S. 51 (1973), the Supreme Court noted that “[t]here can no

                                                                                              longer be any doubt that freedom to associate with others for the common advancement of

                                                                                              political beliefs and ideas is a form of ‘orderly group activity’ protected by the First and

                                                                                              Fourteenth Amendments.” Id. at 56-57 (citing Williams v. Rhodes, 393 U.S. 23, 30 (1968)).

                                                                                              Drawing upon past decisions, the court in Kusper stated that “a significant encroachment upon

                                                                                              associational freedom cannot be justified upon a mere showing of a legitimate state interest. For

                                                                                              even when pursuing a legitimate interest, a State may not choose means that unnecessarily

                                                                                              restrict constitutionally protected liberty.” Id. at 58-59 (internal quotations and citations omitted).

                                                                                                      For these reasons, “precision of regulation must be the touchstone in an area so closely

                                                                                              touching our most previous freedoms. If the State has open to it a less drastic way of satisfying

                                                                                              its legitimate interests, it may not choose a legislative scheme that broadly stifles the exercise of

                                                                                              fundamental personal liberties.” Id. at 59 (internal quotations and citations omitted); see also

                                                                                              Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997) (“Regulations imposing

                                                                                              severe burdens on [parties’] rights must be narrowly tailored and advance a compelling state

                                                                                              interest”).


                                                                                                                                                13
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.57 Page 20 of 39



                                                                                                             1.      The VNP Proposal Violates Plaintiff MRP’s Freedom of Association

                                                                                                     The Supreme Court has long recognized the right of association as an inseparable aspect

                                                                                              of the “liberty” protected by the First Amendment. See Kusper at 56-57; see also NAACP v.

                                                                                              Claiborne Hardware Co., 458 U.S. 886, 911 (1982) (recognizing that the “elements of speech,

                                                                                              assembly, association, and petition, though not identical, are inseparable” (internal quotation

                                                                                              marks omitted)). This associational freedom includes the right to engage in collective action in

                                                                                              order to advance common political interests. Roberts v. United States Jaycees, 468 U.S. 609, 622

                                                                                              (1984). Included within this First Amendment right to collective action is the right of a political

                                                                                              party to select its “standard bearer.” See Eu v. San Francisco Cty. Democratic Cent. Comm., 489
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              U.S. 214, 229 (1989) (“Freedom of association also encompasses a political party’s decisions

                                                                                              about the identity of, and the process for electing, its leaders.”); see also Tashjian v. Republican

                                                                                              Party of Connecticut, 479 U.S. 208, 224 (1986) (“The Party’s determination of the boundaries of

                                                                                              its own association, and of the structure which best allows it to pursue its political goals, is

                                                                                              protected by the Constitution.”); Democratic Party of U.S. v. Wisconsin ex rel. La Follette, 450

                                                                                              U.S. 107, 124 (1981) (“A political party’s choice among the various ways of determining the

                                                                                              makeup of a State’s delegation to the party’s national convention is protected by the

                                                                                              Constitution.”).

                                                                                                     The right of a political party to select its standard bearers and to exclude persons from

                                                                                              membership that it believes do not represent its ideals was analyzed and discussed in Cal.

                                                                                              Democratic Party v. Jones, 530 U.S. 567 (2000), in which the Supreme Court recognized:

                                                                                                             The formation of national political parties was almost concurrent
                                                                                                             with the formation of the Republic itself. Consistent with this
                                                                                                             tradition, the Court has recognized that the First Amendment
                                                                                                             protects the freedom to join together in furtherance of common
                                                                                                             political beliefs, which necessarily presupposes the freedom to
                                                                                                             identify the people who constitute the association, and to limit the



                                                                                                                                              14
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.58 Page 21 of 39



                                                                                                              association to those people only. That is to say, a corollary of the
                                                                                                              right to associate is the right not to associate.

                                                                                              Id. at 574 (2000) (emphasis added) (internal citations and quotation marks omitted). In sum,

                                                                                              “[f]reedom of association would prove an empty guarantee if associations could not limit control

                                                                                              over their decisions to those who share the interests and persuasions that underlie the

                                                                                              association’s being.” Id.

                                                                                                      In Jones, the court considered a challenge to an initiative passed by voters in California

                                                                                              that changed the State’s partisan primary to a blanket primary. Id. at 570. Under the blanket

                                                                                              primary, each voter’s primary ballot listed every candidate regardless of party affiliation and

                                                                                              allowed the voters to “choose freely among them.” Id. California’s four major political parties
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              subsequently brought suit alleging that California’s blanket primary violated their First

                                                                                              Amendment rights of association. Id. at 571.

                                                                                                      The court noted that its history of cases “vigorously affirm the special place the First

                                                                                              Amendment reserves for, and the special protection it accords, the process by which a political

                                                                                              party ‘select[s] a standard bearer who best represents the party’s ideologies and preferences.’” Id.

                                                                                              at 575 (quoting Eu, 489 U.S. at 224). In striking down the initiative as unconstitutional, the court

                                                                                              held that California’s blanket primary was not narrowly tailored to serve a compelling state

                                                                                              interest, as it forced the state’s political parties to “adulterate their candidate-selection process—

                                                                                              the ‘basic function of a political party’—by opening it up to persons wholly unaffiliated with the

                                                                                              party.” Id. at 581.

                                                                                                      In Democratic Party of Washington v. Reed, 343 F.3d 1198, 1204 (9th Cir. 2003), the

                                                                                              Ninth Circuit struck down a similar blanket primary adopted by the State of Washington. In so

                                                                                              doing, the court highlighted the constitutional violation that occurs when a state divests a




                                                                                                                                               15
                                                                                                      Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.59 Page 22 of 39



                                                                                              political party of its right to select a standard-bearer or exclude those who do not meet its

                                                                                              criteria:

                                                                                                             [T]hose who actively participate in partisan activities, including
                                                                                                             activities such as holding precinct caucuses in their homes, serving
                                                                                                             on local and state party committees, contributing money to their
                                                                                                             parties, canvassing, and watching polls for their parties, have a
                                                                                                             First Amendment right to further their party’s program for what
                                                                                                             they see as good governance. Their right to freely associate for this
                                                                                                             purpose is thwarted because the Washington statutory scheme
                                                                                                             prevents those voters who share their affiliation from selecting
                                                                                                             their party’s nominees. The right of people adhering to a political
                                                                                                             party to freely associate is not limited to getting together for
                                                                                                             cocktails and canapes. Party adherents are entitled to associate to
                                                                                                             choose their party’s nominees for public office. As for the State of
                                                                                                             Washington’s argument that the party nominees chosen at blanket
                                                                                                             primaries “are the ‘nominees’ not of the parties but of the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                             electorate,” that is the problem with the system, not a defense of it.
                                                                                                             Put simply, the blanket primary prevents a party from picking its
                                                                                                             nominees.

                                                                                              Id. at 1204 (emphasis added). Stated differently, “[t]he First Amendment protects the right of

                                                                                              freedom of association with respect to political parties, and this right includes the right not to

                                                                                              associate. In no area is the political association’s right to exclude more important than in the

                                                                                              process of selecting its nominee.” Id. (internal quotation marks omitted).

                                                                                                      A political party’s constitutionally protected right to choose its standard bearer and to

                                                                                              exclude those who do not meet its criteria or share its ideology is perhaps best exemplified by a

                                                                                              decision involving disgraced political figure David Duke, who sought the Republican Party’s

                                                                                              nomination for President of the United States in 1992. See Duke v. Massey, 87 F.3d 1226 (11th

                                                                                              Cir. 1996). Duke involved a challenge to a decision by leaders of the Georgia Republican Party

                                                                                              to exclude Duke from the presidential primary ballot. Duke and a number of individual voters

                                                                                              filed suit alleging that their constitutional rights were violated by Duke’s exclusion from the

                                                                                              primary.




                                                                                                                                              16
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.60 Page 23 of 39



                                                                                                     The Eleventh Circuit ultimately upheld Duke’s exclusion from the Republican Party

                                                                                              primary ballot because “Duke does not have a right to associate with an ‘unwilling partner.’” Id.

                                                                                              at 1232 (citing Duke v. Cleland, 954 F.2d 1526, 1530 (11th Cir. 1992)). While Duke possesses

                                                                                              First Amendment interests, the court reasoned, “those interests do not trump the Republican

                                                                                              Party’s right to identify membership based on political beliefs nor the state’s interests in

                                                                                              protecting the Republican Party’s right to define itself.” Id. at 1232-33.

                                                                                                     Similar to the challenged regulations in these cases, the VNP Proposal violates MRP’s

                                                                                              fundamental right to associate and, conversely, its right not to associate. Under the current

                                                                                              system, applicants for commissioner self-designate their affiliation with one of the two major
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              political parties without any involvement or consent of that political party. This is particularly

                                                                                              problematic given that Michigan does not have a system of party registration as a preexisting

                                                                                              validator of intent, and the VNP Proposal does not define, explain, or in any way seek to clarify

                                                                                              what it means to “affiliate” with a political party, so there is no practical way to verify the self-

                                                                                              designation of party affiliation. Thus, the proposal disqualifies those individuals who are most

                                                                                              easily identified as bona fide affiliates of MRP (including declared candidates, elected

                                                                                              officeholders, and party leaders, whether federal, state, or local), leaving MRP (and its affiliated

                                                                                              legislative leaders) with almost no reliable means to determine an individual’s true political

                                                                                              affiliation. The VNP Proposal can, and likely will, result in a situation where those who do not

                                                                                              represent MRP’s interests are selected as Republican commissioners and, by implication,

                                                                                              standard bearers of the political party.3 This constitutionally infirm process is why the Eleventh



                                                                                              3
                                                                                                The VNP Proposal disqualifies MRP’s most active and engaged affiliates who, in many cases,
                                                                                              are also the most experienced and knowledgeable about redistricting. Thus, the VNP Proposal
                                                                                              further burdens MRP’s associational rights by disqualifying its standard bearers who are most
                                                                                              qualified to serve on the commission.


                                                                                                                                               17
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.61 Page 24 of 39



                                                                                              Circuit upheld the Georgia Republican Party’s decision to exclude Duke from the Republican

                                                                                              primary. See Duke, 87 F.3d 1226.

                                                                                                     These potential adverse outcomes are not remote or speculative, but instead are the very

                                                                                              outcomes contemplated by courts that have struck down political selection processes that are

                                                                                              conducted without the political party’s involvement. See Reed, 434 F.3d at 1204 (“The

                                                                                              Washington scheme denies party adherents the opportunity to nominate their party’s candidate

                                                                                              free of the risk of being swamped by voters whose preference is for the other party.”) Those who

                                                                                              are selected to become Republican commissioners become standard bearers of the party, yet the

                                                                                              VNP Proposal divests MRP of any role in selecting its standard bearers on the commission even
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              though Republican commissioners will speak as apparent representatives of the party. Such a

                                                                                              system cannot withstand constitutional scrutiny. See Jones, 552 U.S. at 575 (recognizing that

                                                                                              freedom of group association of a political party presupposes the freedom to “select[] a standard

                                                                                              bearer who best represents the party’s ideologies and preferences.”).

                                                                                                     The VNP Proposal goes even further in violating MRP’s associational rights by allowing

                                                                                              a “legislative leader” of the opposite political party to strike Republican applicants. Thus, the

                                                                                              VNP Proposal not only determines Plaintiffs’ association through random chance, but it also

                                                                                              allows the Democratic Party to exercise control over the Republican Party by permitting

                                                                                              Democratic legislative leaders the ability to strike Republican applicants. This improper

                                                                                              influence on a political party’s selection process is precisely the type of unconstitutional activity

                                                                                              struck down by the courts in Jones and Reed.

                                                                                                     The State cannot determine who does and does not constitute Plaintiffs’ association, and

                                                                                              the State cannot force MRP to associate with individuals against its will. MRP has a high

                                                                                              likelihood of succeeding on the merits of its First Amendment associational claim.




                                                                                                                                               18
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.62 Page 25 of 39



                                                                                                             2.      The VNP Proposal Violates Individual Plaintiffs’ Freedom of Association

                                                                                                      Similarly, the VNP Proposal violates individual Plaintiffs’ freedom of association.

                                                                                              Government regulation that infringes on associational freedom, like the VNP Proposal, can take

                                                                                              many forms. See Roberts, 468 U.S. at 622-23 (“Government actions that may unconstitutionally

                                                                                              infringe upon this freedom can take a number of forms. Among other things, government may

                                                                                              seek to impose penalties or withhold benefits from individuals because of their membership in a

                                                                                              disfavored group; it may attempt to require disclosure of the fact of membership in a group

                                                                                              seeking anonymity; and it may try to interfere with the internal organization or affairs of the

                                                                                              group.” (internal citations omitted)).
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                      Here, the VNP Proposal excludes the individual Plaintiffs and a significant number of

                                                                                              other persons from participation on the commission due to the overly broad disqualifying

                                                                                              criteria, which are predominantly based on political activity and expression. Essentially, the

                                                                                              proposal seeks to bar any applicant who, in the preceding six years, has sought to advance

                                                                                              political matters through their political associational activities, including declared candidacy for

                                                                                              partisan office, holding partisan elected office, political party leadership, and other similar

                                                                                              criteria. See Mich. Const. 1963, art. 4, § 6; see also Grizzle v. Kemp, 634 F.3d 1314, 1325 (11th

                                                                                              Cir. 2011) (“Candidacy for office is one of the ultimate forms of political expression in our

                                                                                              society.”).

                                                                                                      Acting as an absolute bar to eligibility to serve on the commission, the disqualifying

                                                                                              criteria deny Plaintiffs the opportunity to seek a public office and from public employment with

                                                                                              the commission.4 It is well settled that government may not permissibly deny employment based

                                                                                              on the exercise of First Amendment freedoms. See Adkins v. Bd. of Educ., 982 F.2d 952, 955-56

                                                                                              4
                                                                                                See generally Mich. Const. 1963, art. 4, § 6(3) and (5) (establishing the term of office and
                                                                                              providing for a minimum salary for commissioners, respectively).


                                                                                                                                              19
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.63 Page 26 of 39



                                                                                              (6th Cir. 1993) (“Although [the plaintiff] had no property right to continued employment she

                                                                                              had a liberty interest in not being denied employment for exercising her First Amendment

                                                                                              right to freedom of association. That such a right exists cannot be denied, at least since the

                                                                                              Supreme Court’s decision in Roberts v. United States Jaycees, 468 U.S. 609, 104 S. Ct. 3244, 82

                                                                                              L. Ed. 2d 462 (1984).” (emphasis added)). Fully precluding Plaintiffs from an opportunity to

                                                                                              serve on the commission, the disqualifying criteria impose a substantial burden on Plaintiffs’

                                                                                              political association, imposing an impossible choice between foregoing First Amendment

                                                                                              political activities that further their association with the Republican Party, on the one hand, and

                                                                                              continuing their political activities at the cost of deemed ineligibility from the commission, on
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              the other hand. Although some government regulation of political activity may be justified in

                                                                                              certain cases, the VNP Proposal goes much too far.

                                                                                                      The VNP Proposal exceeds the limits of permissible government regulation of political

                                                                                              participation that have been upheld previously, for example, in U.S. Civil Service Comm’n v.

                                                                                              Nat’l Ass’n of Letter Carriers, 413 U.S. 548 (1973) (upholding a provision of the Hatch Act that

                                                                                              prohibited executive branch federal employees from participating in certain political activities);

                                                                                              Broadrick v. Oklahoma, 413 U.S. 601 (1973) (involving a state statute that restricted political

                                                                                              activities of civil servants); and Clements v. Fashing, 457 U.S. 957 (1982) (upholding a state

                                                                                              constitutional regulation that limited current public officials’ access to candidacy for other

                                                                                              political offices). In each of these prior cases, the subject regulations involved restrictions on

                                                                                              activities of public officials during their current term of office. The subject regulations did not,

                                                                                              however, limit an individual’s access to public office because of prior politically expressive

                                                                                              activities, like the regulations at issue in this case.




                                                                                                                                                  20
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.64 Page 27 of 39



                                                                                                     The VNP Proposal is much more severe. It does not simply limit political activity only

                                                                                              during an individual’s term of office on the commission to address undue influence, or the

                                                                                              appearance of influence, by current public employees. Rather, it creates a prospective, total bar

                                                                                              to service on the commission based on past political activities regardless whether that political

                                                                                              activities would continue during the individual’s term of office. Worse yet, the disqualification is

                                                                                              also imputed to the family members of such individuals, whether or not those family members

                                                                                              personally participated at all in the subject political activities. See Mich. Const. 1963, art. 4, § 6,

                                                                                              part (1)(c). Such a system is far too reaching and cannot withstand scrutiny. Consequently,

                                                                                              Plaintiffs are likely to succeed on the merits of their claim.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     B.      The VNP Proposal Violates Individual Plaintiffs’ Freedom of Speech

                                                                                                     The First Amendment to the United States Constitution prohibits the enactment of any

                                                                                              law “abridging the freedom of speech.” U.S. Const. amend. I. According to the Supreme Court,

                                                                                              that clause “is designed and intended to remove governmental restraints from the arena of public

                                                                                              discussion, putting the decision as to what views shall be voiced largely into the hands of each of

                                                                                              us, . . . in the belief that no other approach would comport with the premise of individual dignity

                                                                                              and choice upon which our political system rests.” Cohen v. California, 403 U.S. 15, 24 (1971).

                                                                                                     Pursuant to the First Amendment, the government “has no power to restrict expression

                                                                                              because of its message, its ideas, its subject matter, or its content.” Reed v. Town of Gilbert, 576

                                                                                              U.S. ___, 135 S. Ct. 2218, 2226 (2015) (quoting Police Dep’t of Chicago v. Mosley, 408 U.S. 92,

                                                                                              95 (1972)). “Content-based laws—those that target speech based on its communicative

                                                                                              content—are presumptively unconstitutional and may be justified only if the government

                                                                                              proves that they are narrowly tailored to serve compelling state interests.” Id. (citing R.A.V. v. St.




                                                                                                                                                21
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.65 Page 28 of 39



                                                                                              Paul, 505 U.S. 377, 395 (1992); Simon & Schuster, Inc. v. Members of N.Y. State Crime Victims

                                                                                              Bd., 502 U.S. 105, 115, 118 (1991)) (emphasis added).

                                                                                                     “Government regulation of speech is content based if a law applies to particular speech

                                                                                              because of the topic discussed or the idea or message expressed.” Id. at 2227 (citing cases). “A

                                                                                              law that is content based on its face is subject to strict scrutiny regardless of the government’s

                                                                                              benign motive, content-neutral justification, or lack of ‘animus toward the ideas contained’ in the

                                                                                              regulated speech.” Id. at 2228 (quoting Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429

                                                                                              (1993)). “When the Government restricts speech, the Government bears the burden of proving

                                                                                              the constitutionality of its actions.” United States v. Playboy Entertainment Group, Inc., 529 U.S.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              803, 816 (2000).

                                                                                                             This is for good reason. “The line between speech unconditionally
                                                                                                             guaranteed and speech which may legitimately be regulated,
                                                                                                             suppressed, or punished is finely drawn.” Error in marking that line
                                                                                                             exacts an extraordinary cost. It is through speech that our
                                                                                                             convictions and beliefs are influenced, expressed, and tested. It is
                                                                                                             through speech that we bring those beliefs to bear on Government
                                                                                                             and on society. It is through speech that our personalities are
                                                                                                             formed and expressed. The citizen is entitled to seek out or reject
                                                                                                             certain ideas or influences without Government interference or
                                                                                                             control.

                                                                                              Id. at 1888-89 (internal citations omitted).

                                                                                                     In this case, the VNP Proposal violates the freedom of speech embodied in the First

                                                                                              Amendment because it specifically and overtly regulates speech based on content, including

                                                                                              regulations based on the motivating ideology and perspective of the speaker and the outright

                                                                                              prohibition of entire topics of speech—topics involving core political speech at the heart of the

                                                                                              First Amendment. The State cannot overcome its burden to justify the constitutionality of these

                                                                                              unprecedented speech restrictions.




                                                                                                                                              22
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.66 Page 29 of 39



                                                                                                             1.      The VNP Proposal Unlawfully Discriminates Based on Viewpoint

                                                                                                     “Government discrimination among viewpoints—or the regulation of speech based on

                                                                                              ‘the specific motivating ideology or the opinion or perspective of the speaker’—is a ‘more

                                                                                              blatant’ and ‘egregious form of content discrimination.’” Reed, 135 S. Ct. at 2230 (quoting

                                                                                              Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829 (1995)) (emphasis added).

                                                                                              The United States Supreme Court has recognized, “the concept that government may restrict the

                                                                                              speech of some elements of our society in order to enhance the relative voice of others is wholly

                                                                                              foreign to the First Amendment.” McCutcheon v. FEC, 572 U.S. 185, 207 (2014) (quoting

                                                                                              Buckley v. Valeo, 424 U.S. 1, 48-49 (1976)).
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     Contrary to these basic principles, the VNP Proposal in no uncertain terms regulates

                                                                                              speech and expression based on the “specific motivating ideology or the opinion or perspective

                                                                                              of the speaker.” Reed, 135 S. Ct. at 2230. The VNP Proposal first requires applicants to attest

                                                                                              under oath either that they affiliate with one of the two major political parties and, if so, to

                                                                                              identify the party with which they affiliate, or that they do not affiliate with either major party.

                                                                                              Mich. Const. 1963, art. 4, § 6, part (2)(a). The proposal then establishes a process to determine

                                                                                              the composition of the commission based on those attested political affiliations, reserving four

                                                                                              seats for each pool of applicants who affiliate with one of the major political parties and five

                                                                                              seats for the pool of applicants who attest they do not affiliate with either major party. Mich.

                                                                                              Const. 1963, art. 4, § 6, part (2)(d)-(f). Stated differently, through the specific allocation of

                                                                                              commissioner seats based on party affiliation—a minority of which are reserved to each of the

                                                                                              major political parties—the VNP Proposal seeks to suppress speech and expression motivated

                                                                                              by Republican ideologies and perspectives, while enhancing the perspectives of commissioners

                                                                                              who are unaffiliated with either major party by allocating more seats to that pool of applicants.




                                                                                                                                              23
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.67 Page 30 of 39



                                                                                              Such a system unconstitutionally burdens freedom of speech and cannot withstand judicial

                                                                                              scrutiny. See Reed, 135 S. Ct. at 2230.

                                                                                                     To the extent such regulations are intended to promote the actual or perceived

                                                                                              “independence” of the redistricting commission, those allegedly benign motives cannot save the

                                                                                              VNP Proposal. “Innocent motives do not eliminate the danger of censorship presented by a

                                                                                              facially content-based statute, as future government officials may one day wield such statutes to

                                                                                              suppress disfavored speech.” Reed, 135 S. Ct. at 2229. Accordingly, it is irrelevant that the

                                                                                              proposal was well-intentioned as a mechanism to promote independence, if that in fact is the

                                                                                              case. What is relevant is that the VNP Proposal creates a system whereby speech is regulated
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              based on the specific motivating ideology or political perspective of the speaker—contrary to the

                                                                                              First Amendment. Id. at 2230.

                                                                                                     Any number of alternatives exist to the system established under the VNP Proposal. For

                                                                                              example, like in Idaho, members of the redistricting commission could be appointed by the four

                                                                                              state legislative leaders and by the state chairmen of the two largest political parties in the state.

                                                                                              See Idaho Const., art. 3, § 2. Or the four state legislative leaders could appoint some of the

                                                                                              commissioners to the independent redistricting commission, and those commissioners could then

                                                                                              select additional members of the commission, like the system in Arizona. But Plaintiffs do not

                                                                                              bear the burden of outlining a new proposal that would withstand constitutional scrutiny. It is

                                                                                              adequate that less restrictive alternatives exist. See Playboy Entertainment Group, Inc., 529 U.S.

                                                                                              at 816. The State cannot overcome its burden to justify these regulations.

                                                                                                             2.      The VNP Proposal Unlawfully Restricts Entire Topics of Speech

                                                                                                     The VNP Proposal also imposes a content-based regulation that prohibits speech

                                                                                              regarding an entire topic, one involving core political speech that is at the heart of First




                                                                                                                                               24
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.68 Page 31 of 39



                                                                                              Amendment protection. Mich. Const., art. 4, § 6, subsection (11) provides in relevant part as

                                                                                              follows:

                                                                                                             The commission, its members, staff, attorneys, and consultants
                                                                                                             shall not discuss redistricting matters with members of the public
                                                                                                             outside of an open meeting of the commission, except that a
                                                                                                             commissioner may communicate about redistricting matters with
                                                                                                             members of the public to gain information relevant to the
                                                                                                             performance of his or her duties if such communication occurs (a)
                                                                                                             in writing or (b) at a previously publicly noticed forum or town
                                                                                                             hall open to the general public. [Emphasis added.]

                                                                                                     According to the Supreme Court, “it is well established that ‘[t]he First Amendment’s

                                                                                              hostility to content-based regulation extends not only to restrictions on particular viewpoints, but

                                                                                              also to prohibition of public discussion of an entire topic.’” Reed, 135 S. Ct. at 2230 (quoting
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Consolidated Edison Co. v. Public Service Comm’n, 447 U.S. 530, 537 (1980)). A speech

                                                                                              regulation targeted at a specific subject matter is content-based even if the regulation does not

                                                                                              discriminate among viewpoints. Reed, 135 S. Ct. at 2230.

                                                                                                     It cannot be disputed that the speech regulations of the VNP Proposal target a specific

                                                                                              subject matter—redistricting—and, therefore, the speech regulations are content based.

                                                                                              Consequently, the regulations are subject to strict scrutiny. Reed, 135 S. Ct. at 2226 (“Content-

                                                                                              based laws . . . are presumptively unconstitutional and may be justified only if the government

                                                                                              proves that they are narrowly tailored to serve compelling state interests). The State cannot

                                                                                              overcome its burden of proving the constitutionality of the VNP Proposal because the speech

                                                                                              regulations are not narrowly tailored to serve a compelling state interest.

                                                                                                     As an initial matter, the Supreme Court has rejected the notion that public employees and

                                                                                              officials “may constitutionally be compelled to relinquish the First Amendment rights they

                                                                                              would otherwise enjoy as citizens to comment on matters of public interest in connection with

                                                                                              the operation of the [institution] in which they work.” Pickering v. Bd. of Education, 391 U.S.



                                                                                                                                               25
                                                                                                       Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.69 Page 32 of 39



                                                                                              563, 568 (1968); see also Lane v. Franks, 573 U.S. 228, 231 (2014) (“Almost 50 years ago, this

                                                                                              Court declared that citizens do not surrender their First Amendment rights by accepting public

                                                                                              employment.”); Murphy v. Cockrell, 505 F.3d 446, 451 (6th Cir. 2007) (“[T]he First Amendment

                                                                                              protects the right of public employees to participate in speech involving public affairs.”). Stated

                                                                                              differently, the government cannot justify the speech regulations by the mere fact of employment

                                                                                              on the commission by the regulated individuals, as the topic of restricted speech concerns

                                                                                              matters of public interest; in fact, it concerns a matter of core political speech regarding the

                                                                                              shaping of legislative districts that create the foundation of representative democracy of the

                                                                                              State.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                       In this case, there is no compelling governmental interest to justify the constitutional

                                                                                              speech regulation prohibiting the commission and its members, staff, attorneys, and consultants

                                                                                              from public discussion of any and all “redistricting matters.” Mich. Const., art. 4, § 6(11).

                                                                                              Michigan (presumably like most states) generally requires that a public body deliberate toward

                                                                                              and render decisions in an open meeting. See generally Mich. Comp. Laws §§ 15.261-15.275.

                                                                                              However, Plaintiffs are unaware of any state regulation that purports to entirely restrict the

                                                                                              ability of an elected or appointed public official from any and all discussions with members of

                                                                                              the public regarding a matter of public concern, like the VNP Proposal. Indeed, appointed and

                                                                                              elected public officials often do—and in fact are expected to—interact with constituents and

                                                                                              members of the public outside of formal public meetings. The restrictions of the VNP Proposal,

                                                                                              which purport to limit discussion on a matter of public interest, cannot be justified by any

                                                                                              compelling governmental interest.

                                                                                                       To the extent the State alleges a compelling governmental interest to justify the speech

                                                                                              regulation, it nevertheless remains constitutionally infirm because it is not narrowly tailored. To




                                                                                                                                              26
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.70 Page 33 of 39



                                                                                              the contrary, the regulation is all encompassing, restricting speech in private and on redistricting

                                                                                              matters wholly unrelated to the work of the commission, and it encompasses all commission

                                                                                              staff, including individuals who will have no policymaking authority whatsoever with respect to

                                                                                              the commission. The regulations do not seek to protect only confidential or privileged matters—

                                                                                              the restriction extends to discussion of any redistricting matters. The VNP Proposal cannot

                                                                                              survive strict scrutiny. See Reed, 135 S. Ct. at 2226.

                                                                                                     Michigan law already establishes a less restrictive alternative to the VNP Proposal—the

                                                                                              requirement in the Open Meetings Act that members of a public body deliberate toward and

                                                                                              render decisions in an open meeting. See generally Mich. Comp. Laws §§ 15.261-15.275. The
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              sweep of the VNP Proposal is far too broad and unconstitutionally restricts speech.

                                                                                              III.   Plaintiffs Are Likely to Succeed on the Merits of Their Equal Protection Claims

                                                                                                     The Equal Protection Clause of the Fourteenth Amendment prohibits the State from

                                                                                              denying to any person equal protection of the laws. U.S. Const. amend. XIV. In other words, the

                                                                                              State must govern impartially and not draw arbitrary distinctions between individuals that are not

                                                                                              related to a legitimate governmental purpose. Where the State draws distinctions in a way that

                                                                                              implicates fundamental rights, the regulation must be justified by a compelling government

                                                                                              interest. See, e.g., Williams v. Rhodes, 393 U.S. 23, 31-32 (1968) (“The right to form a party for

                                                                                              the advancement of political goals means little if a party can be kept off the election ballot and

                                                                                              thus denied an equal opportunity to win votes. . . . In determining whether the State has power to

                                                                                              place such unequal burdens on minority groups where rights of this kind are at stake, the

                                                                                              decisions of this Court have consistently held that ‘only a compelling state interest in the

                                                                                              regulation of a subject within the State’s constitutional power to regulate can justify limiting

                                                                                              First Amendment freedoms.’”). Here, the VNP Proposal draws distinctions between applicants

                                                                                              for the commission in two important ways, neither of which can survive judicial scrutiny.


                                                                                                                                               27
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.71 Page 34 of 39



                                                                                                     First, numerous would-be applicants are disqualified from service due to current or past

                                                                                              political activity, pursuant to criteria described in Mich. Const. 1963, art. 4, § 6, part (1)(b).

                                                                                              These criteria thus distinguish between “qualified” applicants and “disqualified” applicants,

                                                                                              withholding a potential benefit (service on the commission) from individuals because of their

                                                                                              past or current exercise of a fundamental right. McCabe v. Sharrett, 12 F.3d 1558, 1563 (11th

                                                                                              Cir. 1994) (“The right of expressive association—the freedom to associate for the purpose of

                                                                                              engaging in activities protected by the First Amendment, such as speech, assembly, petition for

                                                                                              the redress of grievances, and the exercise of religion—is protected by the First Amendment as a

                                                                                              necessary corollary of the rights that the amendment protects by its terms. Both the intimate and
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              the expressive association rights are considered fundamental.” (internal citations omitted)

                                                                                              (emphasis added)). The disqualifying criteria create arbitrary distinctions between individuals

                                                                                              that are neither justified by a compelling government interest, nor narrowly tailored to achieve

                                                                                              that purpose. Carey v. Brown, 447 U.S. 455, 461-62 (1980) (“When government regulation

                                                                                              discriminates among speech-related activities in a public forum, the Equal Protection Clause

                                                                                              mandates that the legislation be finely tailored to serve substantial state interests, and the

                                                                                              justifications offered for any distinctions it draws must be carefully scrutinized.”).

                                                                                                     Second, qualified applicants are further distinguished based on their designated political

                                                                                              affiliation, or lack of affiliation, with one of the two major political parties, including MRP.

                                                                                              Specifically, applicants who attest that they do not affiliate with either major political party

                                                                                              receive the benefit of a larger final applicant pool (a pool of 80 applicants who do not affiliate

                                                                                              with either major party as compared to 60 applicants each who affiliate with one of the major

                                                                                              parties). Mich. Const. 1963, art. 4, § 6, subpart (2)(d)(ii). Applicants from the final pools are

                                                                                              ultimately selected under a system that intentionally disfavors applicants who affiliate with a




                                                                                                                                               28
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.72 Page 35 of 39



                                                                                              major party, with a minority (four) of seats reserved to each pool of applicants who affiliate with

                                                                                              a major party, while five seats are reserved for applicants who do not affiliate with either major

                                                                                              party. These classifications, which again are based on protected political association, create

                                                                                              arbitrary distinctions between individuals in a manner that burdens fundamental rights under the

                                                                                              United States Constitution. See Carey, 447 U.S. at 463 (“Necessarily, then, under the Equal

                                                                                              Protection Clause, not to mention the First Amendment itself, government may not grant the use

                                                                                              of a forum to people whose views it finds acceptable, but deny use to those wishing to express

                                                                                              less favored or more controversial views. And it may not select which issues are worth

                                                                                              discussing or debating in public facilities. There is an ‘equality of status in the field of ideas,’
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              and government must afford all points of view an equal opportunity to be heard.” (emphasis

                                                                                              added)); Williams, 393 U.S. 23 (holding unconstitutional a state election law that gave a decided

                                                                                              advantage to certain political parties); see also McCabe, 12 F.3d at 1563. These arbitrary

                                                                                              distinctions are neither justified by a compelling government interest, nor narrowly tailored to

                                                                                              achieve that purpose.

                                                                                                     Numerous less restrictive means are available to advance any purported interest for these

                                                                                              distinctions. For example, the VNP Proposal could have allocated an equal number of seats to

                                                                                              political parties, or like commissions in other states, the proposal could have allowed legislative

                                                                                              leaders to appoint members to the commission without any consideration of the political

                                                                                              affiliation of the appointee. With respect to the disqualifying criteria, the VNP Proposal could

                                                                                              have limited outside political activity during the term of service of the commissioners, rather

                                                                                              than barring individuals for past political activity that may have occurred nearly six years prior to

                                                                                              creating the commission and may be premised on another person’s political activities. Again, a




                                                                                                                                               29
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.73 Page 36 of 39



                                                                                              variety of less restrictive means are available, so the State cannot satisfy its burden to show that

                                                                                              these regulations are narrowly tailored. See Carey, 447 U.S. 455.

                                                                                                      Plaintiffs are likely to prevail on the merits of their Equal Protection claim because the

                                                                                              State cannot justify these invidious distinctions under the VNP Proposal.

                                                                                              IV.     Plaintiffs Will Be Irreparably Harmed Without an Injunction

                                                                                                      Plaintiffs will suffer irreparable injury if a preliminary injunction is not entered. “The loss

                                                                                              of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes

                                                                                              irreparable injury.” McNeilly v. Land, 684 F.3d 611, 620 (6th Cir. 2012) (quoting Elrod v. Burns,

                                                                                              427 U.S. 347, 373 (1976)). In fact, even the threat of Plaintiffs being deprived a constitutional
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              right is sufficient to weigh in favor of a finding on this prong of the analysis. See Elrod, 427 U.S.

                                                                                              at 373 (“It is clear therefore that First Amendment interests were either threatened or in fact

                                                                                              being impaired at the time relief was sought. The loss of First Amendment freedoms, for even

                                                                                              minimal periods of time, unquestionably constitutes irreparable injury.”).

                                                                                                      In this case, MRP and the individual Plaintiffs have experienced actual and threatened

                                                                                              harm as a result of the VNP Proposal. Both the VNP Proposal’s express language and Secretary

                                                                                              Benson’s communications have informed Plaintiffs that they cannot serve on the commission. In

                                                                                              fact, Secretary Benson has already begun to implement the commissioner application process.

                                                                                              She has posted informational materials and resources regarding the independent citizens

                                                                                              redistricting   commission     on    the   official    Department    of    State   website   and    on

                                                                                              RedistrictingMichigan.org, including a “citizen’s guide” and “timeline,” as well as a form for

                                                                                              interested individuals to complete in order to receive a commissioner application when it

                                                                                              becomes available.

                                                                                                      Because Plaintiffs will suffer irreparable injury if a preliminary injunction is not granted,

                                                                                              Plaintiffs have satisfied this prong of the preliminary injunction test.


                                                                                                                                                30
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.74 Page 37 of 39



                                                                                              V.     The Injunction Will Not Harm Others and Furthers the Public Interest

                                                                                                     In a First Amendment case such as this, “the crucial inquiry is usually whether the

                                                                                              plaintiff has demonstrated a likelihood of success on the merits. This is so because . . . the issues

                                                                                              of the public interest and harm to the respective parties largely depend on the constitutionality of

                                                                                              the statute.” Hamilton’s Bogarts, Inc. v. Michigan, 501 F.3d 644, 649 (6th Cir. 2007). “[I]f the

                                                                                              plaintiff shows a substantial likelihood that the challenged law is unconstitutional, no substantial

                                                                                              harm to others can be said to inhere in its enjoinment.” Déjà Vu of Nashville, Inc. v. Metro. Gov’t

                                                                                              of Nashville, 274 F.3d 377, 400 (6th Cir. 2001).

                                                                                                     As set forth above, Plaintiffs have demonstrated a likelihood of success on the merits of
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              their claims that the VNP Proposal is unconstitutional. This showing precludes Secretary Benson

                                                                                              or any third party from credibly asserting that any purported harm to others weighs against

                                                                                              issuance of a preliminary injunction in this case. Indeed, there is none. This prong of the

                                                                                              preliminary injunction test weighs in favor of Plaintiffs.

                                                                                              VI.    A Preliminary Injunction Furthers the Public Interest

                                                                                                     The fourth prong of the preliminary injunction test is also satisfied in this case because

                                                                                              “the public clearly has an interest in vindicating constitutional rights.” Bryanton v. Johnson, 902

                                                                                              F. Supp. 2d 983 (E.D. Mich. 2012) (quoting Overstreet v. Lexington–Fayette Urban County

                                                                                              Gov’t, 305 F.3d 566, 579 (6th Cir. 2002)). This is because “[t]here is generally no public interest

                                                                                              in the perpetuation of unlawful agency action.” League of Women Voters v. Newby, 838 F.3d 1,

                                                                                              12 (D.C. Cir. 2016); see also ACLU v. Ashcroft, 322 F.3d 240, 251 n.11 (3d Cir. 2003) (“Neither

                                                                                              the Government nor the public generally can claim an interest in the enforcement of an

                                                                                              unconstitutional law.”).

                                                                                                     In this case, Plaintiffs have set forth specific constitutional violations from the current

                                                                                              and continued implementation of the VNP Proposal. This alone should result in a preliminary


                                                                                                                                               31
                                                                                                     Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.75 Page 38 of 39



                                                                                              injunction being entered. Additional public harm is also certain to occur if a preliminary

                                                                                              injunction is not entered. This includes Secretary Benson’s potentially inaccurate statements to

                                                                                              Michigan citizens regarding commissioner application and selection criteria. Secretary Benson

                                                                                              has already published a “citizen’s guide” and “timeline,” as well as a form for interested

                                                                                              individuals to complete in order to receive a commissioner application when it becomes

                                                                                              available. See generally https://www.michigan.gov/sos/0,4670,7-127-1633_91141---,00.html

                                                                                              (last accessed Aug. 14, 2019). Secretary Benson has also posted for public comment a draft

                                                                                              application   and   eligibility   guidelines.   See   https://www.michigan.gov/sos/0,4670,7-127-

                                                                                              1633_91141---,00.html (last accessed Aug. 14, 2019). The draft eligibility guidelines restate the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              disqualifying criteria and interpret those criteria to extend to individuals who have declared

                                                                                              candidacy for or been elected to the position of precinct delegate. Moreover, Secretary Benson

                                                                                              has requested that the Michigan Legislature appropriate approximately $4.6 million in the next

                                                                                              budget to implement the VNP Proposal. These potentially unnecessary budget appropriations

                                                                                              will divert limited funds away from other areas in need of funding. There exists a strong public

                                                                                              interest in avoiding wasteful government spending. A preliminary injunction should be entered.

                                                                                                                                        CONCLUSION

                                                                                                     Wherefore, Plaintiffs respectfully request that the Court grant their Motion for a

                                                                                              Preliminary Injunction and enter an Order enjoining Defendant Secretary of State, and her

                                                                                              employees and agents, from implementing all provisions of the VNP Proposal and granting

                                                                                              Plaintiffs such other relief as the Court deems equitable.




                                                                                                                                               32
                                                                                                       Case 1:19-cv-00669 ECF No. 3 filed 08/22/19 PageID.76 Page 39 of 39




                                                                                                                                            Respectfully submitted,



                                                                                              Dated: August 22, 2019                        /s/ Gary P. Gordon
                                                                                                                                            Gary P. Gordon (P26290)
                                                                                                                                            Jason T. Hanselman (P61813)
                                                                                                                                            Scott A. Hughes (P75486)
                                                                                                                                            Dykema Gossett PLLC
                                                                                                                                            Counsel for Plaintiffs
                                                                                                                                            201 Townsend Street, Suite 900
                                                                                                                                            Lansing, MI 48933
                                                                                                                                            (517) 374-9133
                                                                                                                                            ggordon@dykema.com
                                                                                                                                            jhanselman@dykema.com
                                                                                                                                            shughes@dykema.com
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                            Charles R. Spies (P83260)
                                                                                                                                            Brian D. Shekell (P75327)
                                                                                                                                            Clark Hill PLC
                                                                                                                                            Counsel for Plaintiffs
                                                                                                                                            500 Woodward Avenue
                                                                                                                                            Detroit, MI 48226
                                                                                                                                            (313) 965-8803
                                                                                                                                            cspies@clarkhill.com
                                                                                                                                            bshekell@clarkhill.com
                                                                                              113759.000004 4826-6692-7519.3




                                                                                                                                       33
